EXHIBIT 10.2

FIRST AMENDMENT TO PROMISSORY NOTE

THIS FIRST AMENDMENT (THE “FIRST AMENDMENT”) DATED JULY 31, 2013, SHALL AMEND
THE PROMISSORY NOTE (THE “NOTE”) DATED AS OF SEPTEMBER 12, 2011 AMONG
NON-INVASIVE MONITORING SYSTEMS, INC. (THE “MAKER”) AND FROST GAMMA INVESTMENTS
TRUST (THE “PAYEE”) AS NOTED BELOW.

RECITALS

WHEREAS, Maker and Payee (collectively, the “Parties”) are parties to the Note
which became effective on September 12, 2011; and

WHEREAS, the Parties desire to amend the Note to extend the Maturity Date from
September 12, 2014 until July 31, 2015.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Note and this First Amendment and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

AMENDMENT



  1.   Section 1 of the Note is hereby amended and restated in its entirety as
follows:

The principal amount of the loan evidenced hereby, together with any accrued and
unpaid interest, and any and all unpaid costs, fees and expenses accrued, shall
be due and payable on July 31, 2015 (the “Maturity Date”).

2. Governing Law. This First Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.

3. Amendments. Except as expressly amended hereby, the Note shall remain
unmodified and in full force and effect.

4. Entire Agreement. This First Amendment and the Note constitute the entire
agreement of the Parties with respect to the subject matter hereof and supersede
all prior understandings and writings between the Parties relating thereto.

5. Interpretation. Any capitalized terms used in this First Amendment but not
otherwise defined shall have the meaning provided in the Note.

6. Counterparts. This First Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

IN WITNESS WHEREOF, Borrower has duly executed this First Amendment to the Note
and Security Note as of the 31st day of July, 2013.

          NON-INVASIVE MONITORING SYSTEMS, INC.
 
  By: /s/ James J. Martin
 
   
 
  Name: James J. Martin
Title: Chief Financial Officer
Agreed and Accepted:
 

FROST GAMMA INVESTMENTS TRUST
 

By: /s/ Phillip Frost
 

 
 

Name: Phillip Frost, M.D.
Title: Trustee
 



